Citation Nr: 0105598	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
groin injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for the residuals of a 
left knee injury.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
November 1958.  

This appeal arises from an April 1997 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
service connection for a low back disorder.  Notice of the 
decision was mailed to the veteran on April 29, 1997.  The 
notice of disagreement was received in January 1998.  The 
statement of the case was issued in February 1998.  A 
substantive appeal was received from the veteran on May 4, 
1998.  In this regard, the RO determined that the veteran had 
failed to submit a timely substantive appeal because it was 
received more than one year after the dated of notification 
of the April 1997 decision.  See 38 C.F.R. § 20.302(b) 
(2000).  However, 38 C.F.R. § 20.305, which dictates the 
computation of the time limit for filing, states that a 
response postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document excluding Saturdays, Sundays, and 
holidays.  38 C.F.R. § 20.305(a) (2000).  The postmark of the 
veteran's substantive appeal is not of record.  As such, the 
veteran's substantive appeal was submitted in a timely 
manner.

This appeal also stems from a January 1998 rating action that 
denied service connection for the residuals of a left knee 
injury.  The notice of disagreement was received in January 
1998.  The statement of the case was issued in February 1998.  
The veteran's substantive appeal was received in May 1998.


The January 1998 rating decision also denied service 
connection for the residuals of a groin injury and bilateral 
hearing loss.  A notice of disagreement with respect to those 
issues was received in May 1998.  The statement of the case 
was issued in June 1998.  The veteran's substantive appeal 
was received in September 1998.

On November 14, 2000, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2000).


REMAND

The veteran contends that he currently suffers from multiple 
problems associated with his military service.  He reports 
suffering a tear of the urethra when he was kicked in the 
groin, and that he continues to experience complications 
related to that injury.  He states his current low back 
disorder and left knee problem are also the result of 
injuries he sustained in service.  He maintains his service 
medical records should document his treatment for these 
problems.  He says he has been receiving treatment for these 
problems since his service discharge.  The veteran also 
contends that he was exposed to loud noises during his active 
service, and that a VA doctor told him that there was a 
positive relationship between this acoustic trauma and his 
hearing loss.  He reports he is currently being treated by a 
Dr. Scott and through the Greenville VA Outpatient Center 
(VAOC).  He also notes that he is currently receiving Social 
Security disability benefits.

Prior to rendering a final decision on the issues on appeal, 
the Board finds that there are procedural defects that must 
be addressed and corrected.  Significant changes in the law 
pertaining to the duty to assist a veteran in the development 
of a claim for compensation occurred during the pendency of 
this appeal.  In particular, the law now states: 


Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

There is no evidence in the present case that the RO informed 
the veteran or his representative of the evidence necessary 
to substantiate his claim.  Such evidence could include, but 
would not necessarily be limited to, VA or non-VA medical 
records that might reflect treatment for low back pain, 
urinary/groin problems, hearing loss, or left knee pain 
shortly after his service discharge.  Further, in light of 
the veteran's testimony that a physician had told him there 
is an etiological relationship between his hearing loss and 
his in-service noise exposure, the veteran could have also 
been informed that an opinion setting forth such an 
etiological link would have been useful in establishing his 
claim for service connection. 

A review of the evidence of record also discloses that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits, apparently for disability.  Specifically, at his 
personal hearing before the RO in September 1998, the veteran 
testified that he was receiving SSA benefits.  He indicated 
the award was based, in part, on the severity of his back 
problem.  To date, there is no indication that the RO has 
sought to obtain a copy of the decision that granted SSA 
benefits to the veteran, to include the medical records, if 
any, used in rendering that determination.

The Court has consistently held that, where VA has notice 
that the veteran is receiving benefits from the Social 
Security Administration, and that records from that 
Administration may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA benefits and the supporting 
medical documents relied upon.  See Baker v. West, 11 
Vet.App. 163 (1998) and Hayes v. Brown, 9 Vet.App. 67 (1996); 
see also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Accordingly, the veteran's 
SSA records must be obtained in connection with his service 
connection claims.

In addition to the foregoing, the veteran has repeatedly 
indicated that he has been receiving treatment through the 
Greenville VA Outpatient Clinic (VAOC).  Records from the 
Dorn VA Medical Center (VAMC) dated in July 1997 are 
contained within the claims folder.  However, there is no 
evidence that the RO has attempted to obtain the veteran's VA 
medical records from the Greenville VAOC.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 
611, 613 (1992).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO must inform the veteran that a medical 
statement from any medical professional attesting 
to a relationship between his military service and 
current low back disorder, hearing loss, left knee 
disorder, or groin problem would be useful in 
establishing his claim for service connection.  
The RO should also request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him, since 
his service separation, for low back pain, hearing 
loss, left knee pain, and groin/urinary problem.  
After securing the necessary releases, the RO 
should obtain such records and permanently 
associate them with the claims file.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Greenville VAOPC, the Dorn VAMC, 
and any other identified VA medical facility since 
December 1996.  Once obtained, all records must be 
associated with the claims folder.

3.  The RO should obtain copies of any 
administrative decision and underlying medical 
records relied upon in evaluating the veteran's 
claim for Social Security Administration 
disability benefits and associate these records 
with the claims folder.

4.  Upon completion of the above development, the 
RO should schedule the veteran for VA orthopedic, 
urology, and audiology examinations. The veteran 
should be notified of the date, time, and place of 
the examinations in writing.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and be reviewed by the examiners 
prior to the examinations.  All necessary testing 
should be conducted.  

a.  The orthopedic examiner should state, 
to the extent feasible, the degree of 
likelihood that the veteran's 
degenerative changes of the lumbar spine 
and/or any disorder of the left knee is 
etiologically related to any incident, 
accident, or injury that occurred during 
his military service.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

b.  The urology examiner should state, to 
the extent feasible, the degree of 
likelihood that any urological problem 
suffered by the veteran's is 
etiologically to the groin injury (torn 
urethra) he suffered in service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

c.  The audiology examiner should state, 
to the extent feasible, the degree of 
likelihood that the veteran's current 
bilateral hearing loss is etiologically 
related to any noise exposure and/or head 
injury that he sustained during his 
military service.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
Fast Letter 00-92 (Dec. 13, 2000), Fast Letter 
01-02 (Jan. 9, 2001), and Fast Letter 01-13 
(Feb. 5, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, among 
others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent Court decisions that are subsequently 
issued also should be considered.  

7.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions of 
38 C.F.R. §§ 3.303, 3.307, 3.309, and 
38 C.F.R. § 3.655, if appropriate.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


